UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-11616 FRANKLIN WIRELESS CORP. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction ofincorporation or organization) 95-3733534 (I.R.S. Employer Identification Number) 6205 Lusk Blvd. San Diego, California (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The Registrant has 11,835,471 shares of common stock outstanding as of November 14, 2011. FRANKLIN WIRELESS CORP. INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 Page PART I – Financial Information Item 1: Consolidated Financial Statements (unaudited) Consolidated Balance Sheets as of September 30, 2011 and June 30, 2011 4 Consolidated Statements of Operations for the three months ended September 30, 2011 and 2010 5 Consolidated Statements of Cash Flows for the three months ended September 30, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3: Quantitative and Qualitative Disclosures About Market Risk 20 Item 4: Controls and Procedures 20 PART II – Other Information Item 1: Legal Proceedings 21 Item 1A: Risk Factors 21 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3: Defaults Upon Senior Securities 21 Item 4: (Removed and Reserved) 21 Item 5: Other Information 21 Item 6: Exhibits 21 Signatures 22 2 NOTE ON FORWARD LOOKING STATEMENTS You should keep in mind the following points as you read this Report on Form 10-Q: The terms “we”, “us”, “our”, “Franklin”, “Franklin Wireless”, or the “Company” refer to Franklin Wireless Corp. This Report on Form 10-Q contains statements which, to the extent they do not recite historical fact, constitute “forward looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward looking statements are used under the caption“Management’s Discussion and Analysis of Financial Condition and Results of Operation,” and elsewhere in this Annual Report on Form 10-Q. You can identify these statements by the use of words like “may,” “will,” “could,” “should,” “project,” “believe,” “anticipate,” “expect,” “plan,” “estimate,” “forecast,” “potential,” “intend,” “continue,” and variations of these words or comparable words. Forward looking statements do not guarantee future performance and involve risks and uncertainties. Actual results may differ substantially from the results that the forward looking statements suggest for various reasons, including those discussed under the caption “Risk Factors” in Item 1A of our Annual Report on Form 10-K for the year ended June 30, 2011. These forward looking statements are made only as of the date of this Report on Form 10-Q. We do not undertake to update or revise the forward looking statements, whether as a result of new information, future events or otherwise. 3 PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements FRANKLIN WIRELESS CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other current assets Prepaid income taxes Deferred tax assets, current Advance payment to vendor Total current assets Property and equipment, net Intangible assets, net Deferred tax assets, non-current Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Trade accounts payable $ $ Advance payments from customers Income taxes payable – Accrued liabilities Marketing funds payable Short-term borrowings Long-term borrowings, current-portion – – Total current liabilities Long-term borrowings – – Other long-term liabilities Total liabilities Stockholders’ equity: Preferred stock, par value $0.001 per share, authorized 10,000,000 shares; No preferred stock issuedandoutstanding as of September 30, 2011 and June 30, 2011 – – Common stock, par value $0.001 per share, authorized 50,000,000 shares; 11,835,471 and 13,781,491shares issued and outstanding as of September 30, 2011 and June 30, 2011, respectively Additional paid-in capital Retained earnings Treasury stock, 1,803,684 shares ) ) Non-controlling interests Accumulated other comprehensive income (loss) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to unaudited consolidated financial statements. 4 FRANKLIN WIRELESS CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Net sales $ $ Cost of goods sold Gross profit Operating expenses: Selling, general, and administrative Total operating expenses Income (loss) from operations Other income (loss), net: Interest income Gain from sale of property and equipment – Loss on disposal of property and equipment – Other income, net Total other income, net Net income (loss) before provision for income taxes Income tax provision (benefit) Net income (loss) before non-controlling interests Non-controlling interests in net loss of subsidiary at 48.2% and 49.4% for the three months ended September 30, 2011 and 2010, respectively Net income (loss) $ $ Basic earnings (loss) per share $ $ Diluted earnings (loss) per share $ $ Weighted average common shares outstanding –basic Weighted average common shares outstanding –diluted See accompanying notes to unaudited consolidated financial statements. 5 FRANKLIN WIRELESS CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended September 30, CASH FLOWS FROM OPERATIONS ACTIVITIES: Net income (loss) $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Non-controlling interests Gain on sale of property and equipment – Loss on disposal of property and equipment – Depreciation Amortization of intangible assets Write off of uncollectible accounts receivable – – Deferred tax assets – Share-based compensation Increase (decrease) in cash due to change in: Accounts receivable Inventory Advance payment to vendor Prepaid expense Prepaid income taxes – Other assets Trade accounts payable, including related party Income taxes payable Accrued liabilities Marketing funds payable – Advance payment from customers Other liabilities Net cash provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment Payments for capitalized development costs – Purchases of intangible assets Proceeds from sales of property and equipment – Net cash provided by (used in) investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Payment of short-term borrowings Payment of long-term borrowings – Issuance of stock related to stock options exercised – Increased non-controlling interests related to issuance of stock to investors – Net cash provided by (used in) financing activities Effect of foreign currency translation Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the years for: Interest $ $ – Income taxes $ $ See accompanying notes to unaudited consolidated financial statements. 6 FRANKLIN WIRELESS CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Franklin Wireless Corp. (“the Company”) have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and are presented in accordance with the requirements of Form 10-Q. In the opinion of management, the financial statements included herein contain all adjustments, including normal recurring adjustments, considered necessary to present fairly the financial position, the results of operations and cash flows of the Company for the periods presented.These financial statements and notes hereto should be read in conjunction with the financial statements and notes thereto for the fiscal year ended June 30, 2011 included in the Company’s Form 10-K, filed on September 28, 2011.The operating results or cash flows for the interim periods presented herein are not necessarily indicative of the results to be expected for any other interim period or the full year. NOTE 2 - BUSINESS OVERVIEW We are engaged in the design, manufacture and sale of broadband high speed wireless data communication products such as third generation (“3G”) and fourth generation (“4G”) wireless modules and modems. We focus primarily on wireless broadband Universal Serial Bus (“USB”) modems, which provide a flexible way for consumers to connect to wireless broadband networks from laptop or desktop computers. Our broadband wireless data communication products are positioned at the convergence of wireless communications, mobile computing and the Internet, each of which we believe represents a growing market. Our wireless products are based on Evolution Data Optimized technology ("EV-DO technology") of Code Division Multiple Access ("CDMA"), High-Speed Packet Access technology (“HSPA technology”) of Wideband Code Division Multiple Access (“WCDMA), and Worldwide Interoperability for Microwave Access (“WiMAX”) based on the IEEE 802.16 standard and Long Term Evolution (LTE), which enable end users to send and receive email with large file attachments, play interactive games, receive, send and download high resolution pictures, videos and music content. We market and sell our products through two channels: Directly to wireless operators, and indirectly through strategic partners and distributors.Our global customer base extends primarily from the United States to South American and Caribbean countries.Our USB modems are certified by Sprint, Comcast Cable, Cox, Clearwire, Time Warner Cable and other wireless operators located in the United States and also by wireless operators located in other Caribbean and South American countries. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements include the accounts of the Company, a wholly-owned subsidiary, and a subsidiary with a majority voting interest of 51.8% (48.2% is owned by non-controlling interests) and 51.5% (48.5% is owned by non-controlling interests) as of September 30, 2011 and June 30, 2011, and50.6% (49.4% was owned by non-controlling interests) prior to January, 2011. In the preparation of consolidated financial statements of the Company, intercompany transactions and balances are eliminated and net earnings are reduced by the portion of the net earnings of subsidiaries applicable to non-controlling interests. As consolidated financial statements are based on the assumption that they represent the financial position and operating results of a single economic entity, the retained earnings or deficit of a subsidiary at the date of acquisition, October 1, 2009, by the parent are excluded from consolidated retained earnings. When a subsidiary is consolidated during the three months ended September 30, 2011 and 2010, the consolidated financial statements include the subsidiary’s revenues, expenses, gains, and losses only from the date the subsidiary is initially consolidated, and the noncontrolling interest is reported in the consolidated statement of financial position within equity, separately from the parent’s equity. That amount is clearly identified and labeled.There are no shares of the Company held by the subsidiaries as of September 30, 2011 or June 30, 2011. 7 Non-controlling Interest in a Consolidated Subsidiary On July 1, 2011, we entered into a Convertible Bond Purchase Agreement with FTI. Under this agreement, we purchased a convertible bond from FTI with an original principal amount of $500,000 that bears interest at a rate of 5% per annum (with interest payable semi-annually) and matures on July 1, 2016. Pursuant to the terms of this agreement, upon conversion, the bond will convert into FTI Common Stock at a price of approximately $0.55 per share.On August 11, 2011, we converted the full amount of the bond of $500,000 into 916,666 shares of FTI Common Stock at a price of approximately $0.55. Concurrent with the bond conversion, FTI raised $542,603 by issuing 853,328 shares of its common stock to new investors at a price of approximately $0.64 per share. As a result of these transactions, FTI’s total outstanding shares increased by 1,769,994 shares to 1,988,660 shares.In addition, we own 1,029,332 shares, or 51.8% of the outstanding capital stock of FTI, with 48.2% owned by non-controlling interests. Also as a result of these transactions, the non-controlling interest increased by $261,605 to $1,162,479 as of September 30, 2011, from $900,874 as of June 30, 2011.The increase of $261,605 in the non-controlling interest was due to the $542,603 that FTI raised by issuing 853,328 shares of its common stock to new investors, and reflects the 48.2% attributable to the non-controlling interests. Segment Reporting Accounting Standards Codification (“ASC”) Topic 280, “Segment Reporting,” requires public companies to report financial and descriptive information about their reportable operating segments.We identify our operating segments based on how management internally evaluates separate financial information, business activities and management responsibility.We have one reportable segment, consisting of the sale of wireless access products. We generate revenues from three geographic areas, consisting of the United States, the Caribbean and South America and Asia. The following enterprise wide disclosure is prepared on a basis consistent with the preparation of the consolidated financial statements.The following table contains certain financial information by geographic area: Three Months Ended September 30, Net sales: United States $ $ Caribbean and South America Asia – Totals $ $ Long-lived assets, net: September 30, 2011 June 30, 2011 United States $ $ Asia Totals $ $ Estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could materially differ from those estimates. 8 Allowance for Doubtful Accounts We do not maintain an allowance for doubtful accounts based upon our review of our collection history associated with all significant outstanding invoices. Revenue Recognition We recognize revenue in accordance with ASC 605, “Revenue Recognition,” when persuasive evidence of an arrangement exists, the price is fixed or determinable, collection is reasonably assured and delivery of products has occurred or services have been rendered.Accordingly, we recognize revenues from product sales upon shipment of the products to the customers or when the products are received by the customers in accordance with shipping or delivery terms. We provide a factory warranty for one year from the shipment, which is covered by our vendors under the purchase agreements. Goodwill Intangible assets, consisting of goodwill, are accounted for in accordance with ASC Topic 350, Intangibles – Goodwill and Other (formerly SFAS No. 142, Goodwill and Other Intangibles) which does not permit the amortization of goodwill. Rather, these items must be tested for impairment annually and when events occur or circumstances change that would indicate the carrying amount may be impaired. Goodwill is recorded as the excess of purchase price over the fair value of the identifiable net assets acquired. Our valuation methodology for assessing impairment, using both the discounted cash flows approach and the market approach, requires management to make judgments and assumptions based on historical experience and projections of future operating performance. Our annual impairment review performed on June 30, 2011 did not indicate that goodwill was impaired. Capitalized Product Development Capitalized product development, noted as Technology In Progress in the Intangible Assets table,includes payroll, employee benefits, and other headcount-related expenses associated with product development. Once technological feasibility is reached, such costs are capitalized and amortized over a three year useful life of the products, using the straight-line method. We determine that technological feasibility for our products is reached after all high-risk development issues have been resolved, which generally occurs shortly before the products are released to manufacturing.As of September 30, 2011 and 2010, capitalized product development costs were $511,445 and $0, respectively, and are included in intangible assets in our consolidated balance sheet.During the three months ended September 30, 2011, we incurred $384,141 in capitalized product development costs. All expenses incurred before technological feasibility is reached are expensed and included in our consolidated statements of operations. Warranties We provide a factory warranty for one year which is covered by our vendors and manufacturers under purchase agreements between the Company and the vendors. In general, these products are shipped directly from our vendors to our customers. As a result, we do not have warranty exposure and do not accrue any warranty expenses. Shipping and Handling Costs Costs associated with product shipping and handling are expensed as incurred. Shipping and handling costs, which are included in selling, general and administrative expenses on the statement of operations, amounted to $29,868 and $39,359 for the three months ended September 30, 2011 and 2010, respectively. Cash and Cash Equivalents For purposes of the consolidated statements of cash flow, we consider all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. Inventories Our inventories consist of finished goods and are stated at the lower of cost or market, cost being determined on a first-in, first-out basis. We assess the inventory carrying value and reduce it, if necessary, to its net realizable value based on customer orders on hand, and internal demand forecasts using management’s best estimates given information currently available. Our customer demand is highly unpredictable, and can fluctuate significantly caused by factors beyond the control of the Company.We may write down our inventory value for potential obsolescence and excess inventory. However at September 30, 2011, we believe our inventory needs no such reserves and have recorded no inventory reserves. 9 Property and Equipment Property and equipment are recorded at cost. Significant additions or improvements extending useful lives of assets are capitalized. Maintenance and repairs are charged to expense as incurred. Depreciation is computed using the straight-line method over the estimated useful lives as follows: Machinery 6 years Office equipment 5 years Molds 3 years Vehicles 5 years Computers and software 5 years Furniture and fixtures 7 years Facilities 5 years Intangible Assets The definite lived intangible assets consisted of the following at June 30, 2011: Definite lived intangible assets: Expected Life Average Remaining life Gross Intangible Assets Accumulated
